DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
	Claims 1, 8, and 15 have been amended. Claims 1-20 remain pending.

Claim Objections
	Claims 1 and 15 are objected to because of the following informalities:  

2.	Claim 1 has been amended to recite, “a network mediator application executing on a network mediator device and being configured to perform”, in the third limitation of the claim. Although it is understood that this recitation is intended to refer to the preamble of the claim directed to “A network mediator device”, amending this subsequent reference to “a network mediator device” makes it seem unclear whether it is the same network mediator device, and therefore causes potential antecedent basis the network mediator device”, as previously recited.

3.	Claim 15 has been amended to include the limitation, “in response to determining, by the network mediator device…” at the end of the claim. Although the network mediator device in this limitation is understood to refer to the “network mediator” previously disclosed in the claim, Applicant is urged to remove “device” from “the network mediator device” in order to provide clear and consistent antecedent basis.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



4.	Claims 1, 8 and 15 have been amended to include the limitation reciting, “in response to determining, by the network mediator device, that the network device does not satisfy any of the one or more conditions set forth in the policy that applies to the network device, transmitting no message to the device management server”. Support for this negative limitation is not found in the specification.
	Applicant’s remarks state that support for these amendments is provided in paragraphs 107 and 91 of the Applicant’s published patent application. Paragraph [0091] recites receiving responses, determining whether parsed responses should be transmitted to a management system, and generating and transmitting reports based on aggregated or restructured responses. Paragraph [0107] recites similar disclosure, as well as reciting that if a SNMP response does not include requested information, then the mediator may resend an SNMP query to output device and/or notify device management system that the requested information has not yet been obtained. 

	It is acknowledged that the specification of the claimed invention does specify that in response to determining that a response does satisfy the condition set forth in the policy, the mediator may generate a message based on the response, and transmit the message to the device management server, as previously included in the claims. This is disclosed in paragraphs [0011] and [0127] of printed publication US 2019/0268219, however these portions of the specification are silent regarding what action is taken by the mediator device when it is determined that the network device does not satisfy any of one or more conditions, much less does it specify that no message is transmitted when this occurs. It is therefore submitted that what is recited in the newly added limitations is narrower than what is supported by the specification, as originally filed.
	If Applicant believes that the specification, as originally filed, does in fact provide support for this limitation, Applicant is urged to cite where this support can be found or amend the claim language to be in line with language provided by the specification.
	Claims 2-7, 9-14 and 16-20 are rejected in view of their respective dependencies from claims 1, 8 and 15.


Response to Arguments
5.	Applicant's arguments regarding the previously applied references not teaching or suggesting the limitations of amended independent claims 1, 8 and 15 have been fully considered but they are only partially persuasive.
As discussed in the interview on 04/15/2021, Applicant’s amendment to independent claims 1, 8, and 15 to include a limitation reciting that, in response to determining, by the network mediator device, that the network device does not satisfy one or more conditions set forth in the policy that applies to the network device, transmitting no message to the device management server are not taught by the previously applied Imai and Watanabe references. Although, as indicated above with regards to the rejection under USC 112(a), it is submitted that the specification lacks support for this newly added limitation, it is the newly applied Khandelwal reference which is relied upon for teaching this amendment, and therefore arguments regarding this newly amended limitation overcoming the Imai and Watanabe references are moot.
Applicant further argues that the Imai and Watanabe reference do not teach or suggest previously disclosed limitations of these claims. Specifically, Applicant submits that the Office Action acknowledges that Imai does not disclose generating and transmitting, by a network mediator, a message to a device management server upon determining, by the mediator, that a response, received by the mediator from the network device, satisfies conditions set forth in a policy received from the device management server which applies to the network device. This is only partially correct. As cited, Imai does teach that, upon receiving a response from the network device, the network mediator device generates and transmits a message to a device management 
Applicant arguments state that Watanabe does not teach or suggest that, for a policy applicable to a network device which is received from a device management server separate from a mediator, that the mediator generates, based on the policy, instructions for configuring or managing the network device, transmits the instructions to the network device and upon receiving, from the network device, a response to the instructions determines whether the response satisfies conditions set forth in the policy and, if it does, generates, based on the response, a message indicating that the conditions are satisfied, and transmits the message to the device management server. It is first noted that although it is the Imai reference which is relied upon for teaching receiving, from a device management server, a policy applicable to a network device used to generate and transmit instructions for configuring or managing the network device, Watanabe additionally does also disclose in [0050] that relay device 1, corresponding to the claimed mediator device, receives an instruction of verification start from control unit 21 of the operation management server, corresponding to the claimed device management server. Applicant’s basis for arguing that the Watanabe reference does not teach the limitations it is relied upon for teaching is that allegedly the 
	In response, it is submitted that, similarly to the claimed invention, these three elements in Watanabe are distinct and separate devices/servers collaborating together to perform functionality equivalent to the claim limitations which Watanabe is relied upon for teachings. While Watanabe does describe processing units that perform the various functionalities, it is unclear why Applicant asserts that these processing units are of the same device. For example, with reference to figure 2 of Watanabe, Applicant acknowledges the distinct and separate relay device 1, operation management server 2, and business server 3, and it is noted that the various processing units described by Watanabe are operating within these distinct devices. As cited below, Watanabe unambiguously teaches in [0068]-[0067] and [0125] that the command transmission unit 112 of the relay device 1 acting as an intermediary device transmits an operation request to the VMs of business server 3, corresponding to the claimed network device. In response, the intermediary relay receives an execution result from the business server network device, as described in paragraphs [0069]-[0070] and [0126]-[0127], and 
	It is therefore submitted that the claim limitations are within the scope of the combination of applied references, and the rejection is therefore maintained.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2004/0139188) in view of Watanabe et al. (US 2017/0286259) and in further view of Khandelwal et al. (US 2017/0126664).

Regarding claim 1, Imai teaches a network mediator device comprising: 
a processor (a CPU that performs a process by a program, [0051]); 
a memory unit (a RAM and ROM that are used for the process by the program, [0051]); 
a network mediator application executing on a network mediator device (management mediating device 10 of FIG. 1) and being configured to perform: 

wherein the network mediator device (management mediating device 10 of FIG. 1) is separate from the device management server (management system 70 of FIG. 1) and separate from the one or more network devices (image processing device 31 of FIG. 1); and 
for each policy from the one or more policies: 
based on the policy, determining, by the network mediator device, a network device, from the one or more network devices, to which the policy applies (determines that the destination of the command is the management object system 30, [0084]); 
based on the policy, generating, by the network mediator device, one or more instructions for configuring or managing the network device (the management system communication 1 extracts a substantive command portion by using the SOAP processing function, [0084]; two or more commands accumulated in the storing unit 4 may exist, and the commands of which destinations are the management object system 30 
transmitting, by the network mediator device, the one or more instructions to the network device (the is command input to the management object system 30 from the management object system communication unit 3, [0084]); 
upon receiving, by the network mediator device, from the network device, a response to the one or more instructions (After processing the command, the management object 30 outputs a response to the command, [0085]; This response is received by management object system communication unit 3, [0085]): 
generating by the network mediator device, based on the response, a message indicating that the one or more conditions set forth in the policy are satisfied by the network device (two or more responses accumulated in the storing unit 4 may exist, and these responses may be transferred to the management system, [0086]), and 
transmitting, by the network mediator device, the message from the network mediator device to the 49986-0920 (RSID 1-961_FN201800037) 2device management server (the response stored in the storing unit 4 received from the management object system 30 is transferred to the management system 70, [0086]).

	Watanabe teaches upon receiving, by a network mediator device, from a network device, a response to one or more instructions (the result acquisition unit 113 acquires, from the verification VM 32, an execution result of the operation transmitted from the command transmission unit 112, [0070]): 
determining, by the network mediator device, whether the response satisfies one or more conditions set forth in a policy that applies to the network device (the determination unit 13 compares the operation-side output 156 and the verification-side output 157, [0073]; When the comparison result 158 accords, the determination unit 13 determines that the configuration change has succeeded, [0074]); and 
in response to determining, by the network mediator device, that the network device satisfies one or more conditions set forth in the policy that applies to the network device: 
generating by the network mediator device, based on the response, a message indicating that the one or more conditions set forth in the policy are satisfied by the network device (The completion processor 14 determines whether 
transmitting, by the network mediator device, the message from the network mediator device to a 49986-0920 (RSID 1-961_FN201800037) 2device management server (When there is no difference (No in step S304), the completion processor 14 transmits notification of success of the configuration change to the input/output control unit 21 of the operation management server 2 (step S305), [0138]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a relay device comparing output results of a configuration change in the system/method of Imai as suggested by Watanabe in order for the relay device to determine and notify the success or failure of the configuration change. One would be motivated to combine these teachings to reduce the processing load on a system administrative server.
	However, Imai-Watanabe do not explicitly disclose in response to determining, by the network mediator device, that the network device does not satisfy any of the one or more conditions set forth in the policy that applies to the network device, transmitting no message to the device management server.
	Khandelwal teaches upon receiving, by a network mediator device, from a network device, a response to one or more instructions:

	in response to determining, by the network mediator device, that the network device does not satisfy any of the one or more conditions set forth in the policy that applies to the network device, transmitting no message to the device management server (If the validation of the SSL certificate of the server 106 fails, the intermediary device may deny or drop the requested clientless SSL VPN connection, and/or may send a message to the client 102 indicating the failure, [0298]; responsive to determining that the server 106 does not meet the condition of the preconfigured policy at decision block 895 and/or that the SSL certificate of the server 106 cannot be validated, the intermediary device 801 may deny, terminate or drop the connection with the server 106 and/or send an error message to the client 102, [0299]; Examiner’s note: it is the client in Khandelwal which corresponds to the claimed device management server, as the intermediary device in Khandelwal initiates communications with the server, or network device, based on a command received from the client. The cited portions recite an error message sent to the client in response to validation/policy failure as an alternative to dropping a connection with the server, and therefore teach an instance where, similarly to the claim limitation, no message is transmitted to the client, or device management server).

	
Regarding claim 2, Imai teaches the network mediator device of Claim 1, wherein the network mediator device is configured as a standalone computer server (management mediating device 10 of FIG. 1); 
	wherein the network mediator device is configured to directly manage the one or more network devices (the management mediating device 10 is connected to the management object system 30, [0046]);
wherein the device management server is configured as a standalone computer server separate from the network mediator device (management system 70 of FIG. 1); 
wherein the device management server is configured to indirectly manage the one or more network devices (performing remote management of the management object system 30 via the management mediating device 10, [0055]); 
wherein the network mediator device communicates with the device management server through one or more communications firewalls (the management mediating device 10 includes a management system communication unit 1 for connecting the inside of the fire wall 20 via the Internet 80 to the management system 70 at the outside of the fire wall 20, [0062]); 

wherein the one or more network devices comprise one or more of: a multifunction peripheral device, a printer, a scanner, a fax machine, a workstation, a laptop, a personal computer, a personal digital assistant, or a tablet (The management object system 30 may include a plurality of image processing apparatuses 31 such as a facsimile machine, a copier, and a printer, and a digital composite machine thereof, [0046]).  

Regarding claim 3, Imai teaches the network mediator device of Claim 1, wherein a policy, from the one or more policies, comprises one or more of: an identification of a network device, a type of information that is requested from a network device, a type of information that is not to be reported from a network device to the device management server, a time schedule for polling information from a network device, one or more conditions for processing a response received from a network device, a format type of a message to be sent to the device management server, or a format type of instructions to be sent to a network device (One example of the predetermined operation may be an operation in which a counter value of the number of pages printed by the image processing apparatus is read, and the read counter value is output as a response to the command. Another example of the predetermined operation may be an operation in which a temperature of a heater incorporated in the image processing apparatus is controlled to be a temperature indicated in the command, [0084]); and 


Regarding claim 7, Imai teaches the network mediator device of Claim 1, wherein the network mediator application is further configured to perform: 
establishing a second communications connection between the network mediator device and the network device (the management mediation device 10 is connected to the management object system 30 and a fire wall 20 by a LAN (local area network), [0046]).

Regarding claim 8, Imai teaches a method comprising: 

wherein the network mediator (management mediating device 10 of FIG. 1) is separate from the device management server (management system 70 of FIG. 1) and separate from the one or more network devices (image processing device 31 of FIG. 1); and 
for each policy from the one or more policies: 
based on the policy, determining, by the network mediator, a network device, from the one or more network devices, to which the policy applies (determines that the destination of the command is the management object system 30, [0084]); 
based on the policy, generating, by the network mediator, one or more 49986-0920 (RSID 1-961_FN201800037) 5instructions for configuring or managing the network device (the management system communication 1 extracts a substantive command portion by using the SOAP processing function, [0084]; two or more commands accumulated in the storing unit 4 may exist, and the commands of which destinations are the management object system 30 may be sent to the management object system communication unit 3, [0084]); 

upon receiving, by the network mediator, from the network device, a response to the one or more instructions (After processing the command, the management object 30 outputs a response to the command, [0085]; This response is received by management object system communication unit 3, [0085]): 
generating by the network mediator, based on the response, a message indicating that the one or more conditions set forth in the policy are satisfied by the network device (two or more responses accumulated in the storing unit 4 may exist, and these responses may be transferred to the management system, [0086]), and 
transmitting, by the network mediator device, the message from the network mediator to the device management server (the response stored in the storing unit 4 received from the management object system 30 is transferred to the management system 70, [0086]).
However, Imai does not explicitly disclose determining, by the network mediator device, whether the response satisfies one or more conditions set forth in the policy that applies to the network device, or that the generating and transmitting the message by 
Watanabe teaches upon receiving, by a network mediator, from a network device, a response to one or more instructions (the result acquisition unit 113 acquires, from the verification VM 32, an execution result of the operation transmitted from the command transmission unit 112, [0070]): 
determining, by the network mediator, whether the response satisfies one or more conditions set forth in a policy that applies to the network device (the determination unit 13 compares the operation-side output 156 and the verification-side output 157, [0073]; When the comparison result 158 accords, the determination unit 13 determines that the configuration change has succeeded, [0074]); and 
in response to determining, by the network mediator, that the network device satisfies one or more conditions set forth in the policy that applies to the network device: 
generating by the network mediator, based on the response, a message indicating that the one or more conditions set forth in the policy are satisfied by the network device (The completion processor 14 determines whether there is a difference between the operation side output 156 and the verification-side output 157 from the comparison result 158 (step S304), [0138]), and 
transmitting, by the network mediator device, the message from the network mediator to a device management server (When 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a relay device comparing output results of a configuration change in the system/method of Imai as suggested by Watanabe in order for the relay device to determine and notify the success or failure of the configuration change. One would be motivated to combine these teachings to reduce the processing load on a system administrative server.
However, Imai-Watanabe do not explicitly disclose in response to determining, by the network mediator device, that the network device does not satisfy any of the one or more conditions set forth in the policy that applies to the network device, transmitting no message to the device management server.
	Khandelwal teaches upon receiving, by a network mediator device, from a network device, a response to one or more instructions:
	determining, by the network mediator device, whether the response satisfies one or more conditions set forth in a policy that applies to the network device (the intermediary device 801 may determine, using a preconfigured policy, whether the server 106 indicated in the first request meets a condition of the preconfigured policy, [0295]); and
	in response to determining, by the network mediator device, that the network device does not satisfy any of the one or more conditions set forth in the policy that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only transmit necessary messages in the system/method of Imai-Watanabe as suggested by Khandelwal in order to reduce transmission and processing of messages with information which does impact or improve the operations of the system. One would be motivated to combine these teachings because it would more efficiently utilize network and device resources. 



	wherein the network mediator is configured to directly manage the one or more network devices (the management mediating device 10 is connected to the management object system 30, [0046]);
wherein the device management server is configured as a standalone computer server separate from the network mediator (management system 70 of FIG. 1); 
wherein the device management server is configured to indirectly manage the one or more network devices (performing remote management of the management object system 30 via the management mediating device 10, [0055]); 
wherein the network mediator communicates with the device management server through one or more communications firewalls (the management mediating device 10 includes a management system communication unit 1 for connecting the inside of the fire wall 20 via the Internet 80 to the management system 70 at the outside of the fire wall 20, [0062]); Docket No. 49986-0920 (RSID 1-961)-35-and 
wherein the one or more network devices comprise one or more of: a multifunction peripheral device, a printer, a scanner, a fax machine, a workstation, a laptop, a personal computer, a personal digital assistant, or a tablet (The management object system 30 may include a plurality of image processing apparatuses 31 such as a facsimile machine, a copier, and a printer, and a digital composite machine thereof, [0046]).    


wherein the one or more conditions set forth in the policy specify one or more of: a type of information to report to the device management server, a timing for reporting information to the device management server, an aggregation scheme for presenting information to the device management server, or a format of reporting messages to be sent to the device management server (a parameter such as a counter value of the number of printed pages, a command process status (e.g., indicating that the operation specified by the command was normally completed, or that the operation specified by the command was abnormally completed), and so on, [0085]; when the management system communication unit 1 detects a predetermined timing (defined in the connection schedule 4a in the storing unit 4) of making connection to the management system 70, 

Regarding claim 14, Imai teaches the method of Claim 8, further comprising: 
establishing a second communications connection between the network mediator and the network device (the management mediation device 10 is connected to the management object system 30 and a fire wall 20 by a LAN (local area network), [0046]).

Regarding claim 15, Imai teaches one or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by one or more processors, cause the one or more processors to perform: 
	receiving, at a network mediator, from a device management server (management system 70 of FIG. 1), one or more policies for configuring or managing one or more network devices (the management system 70 creates a previously prepared command in accordance with the SOAP standards and transmits the command to the management mediating device 10, [0082]; This command is received by the management system communication unit 1 using the HTTP communication function, [0084]); 
wherein the network mediator (management mediating device 10 of FIG. 1) is separate from the device management server (management system 70 of FIG. 1) and 
for each policy from the one or more policies: 
based on the policy, determining, by the network mediator, a network device, from the one or more network devices, to which the policy applies (determines that the destination of the command is the management object system 30, [0084]); 
based on the policy, generating, by the network mediator, one or more instructions for configuring or managing the network device (the management system communication 1 extracts a substantive command portion by using the SOAP processing function, [0084]; two or more commands accumulated in the storing unit 4 may exist, and the commands of which destinations are the management object system 30 may be sent to the management object system communication unit 3, [0084]); 
transmitting, by the network mediator, the one or more instructions to the network device (the is command input to the management object system 30 from the management object system communication unit 3, [0084]); 
upon receiving, by the network mediator, from the network device, a response to the one or more instructions (After processing the command, the management object 30 outputs a response to the command, [0085]; This response is received by management object system communication unit 3, [0085]): 

transmitting, by the network mediator, the message from the network mediator to the device management server (the response stored in the storing unit 4 received from the management object system 30 is transferred to the management system 70, [0086]).
	However, Imai does not explicitly determining, by the network mediator, whether the response satisfies one or more conditions set forth in the policy that applies to the network device, or that the generating and transmitting the message by the network mediator and for the device management server is in response to that determination.
	Watanabe teaches upon receiving, by a network mediator, from a network device, a response to the one or more instructions (the result acquisition unit 113 acquires, from the verification VM 32, an execution result of the operation transmitted from the command transmission unit 112, [0070]): 
determining, by the network mediator, whether the response satisfies one or more conditions set forth in the policy that applies to the network device (the determination unit 13 compares the operation-side output 156 and the verification-side output 157, [0073]; When the 
in response to determining, by the network mediator, that the network device satisfies one or more conditions set forth in the policy that applies to the network device: 
generating by the network mediator, based on the response, a message indicating that the one or more conditions set forth in the policy are satisfied by the network device (The completion processor 14 determines whether there is a difference between the operation side output 156 and the verification-side output 157 from the comparison result 158 (step S304), [0138]), and 
transmitting, by the network mediator, the message from the network mediator to a device management server (When there is no difference (No in step S304), the completion processor 14 transmits notification of success of the configuration change to the input/output control unit 21 of the operation management server 2 (step S305), [0138]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a relay device comparing output results of a configuration change in the system/method of Imai as suggested by Watanabe in order for the relay device to determine and notify the success or failure of the configuration change. One would be motivated to combine these teachings to reduce the processing load on a system administrative server.

	Khandelwal teaches upon receiving, by a network mediator, from a network device, a response to one or more instructions:
	determining, by the network mediator, whether the response satisfies one or more conditions set forth in a policy that applies to the network device (the intermediary device 801 may determine, using a preconfigured policy, whether the server 106 indicated in the first request meets a condition of the preconfigured policy, [0295]); and
	in response to determining, by the network mediator device, that the network device does not satisfy any of the one or more conditions set forth in the policy that applies to the network device, transmitting no message to the device management server (If the validation of the SSL certificate of the server 106 fails, the intermediary device may deny or drop the requested clientless SSL VPN connection, and/or may send a message to the client 102 indicating the failure, [0298]; responsive to determining that the server 106 does not meet the condition of the preconfigured policy at decision block 895 and/or that the SSL certificate of the server 106 cannot be validated, the intermediary device 801 may deny, terminate or drop the connection with the server 106 and/or send an error message to the client 102, [0299]; Examiner’s note: it is the client in Khandelwal which corresponds to the claimed device management server, as the intermediary device in Khandelwal initiates communications with the server, or network device, based on a command received from the client. The cited 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only transmit necessary messages in the system/method of Imai-Watanabe as suggested by Khandelwal in order to reduce transmission and processing of messages with information which does impact or improve the operations of the system. One would be motivated to combine these teachings because it would more efficiently utilize network and device resources. 

Regarding claim 16, Imai teaches the one or more non-transitory computer-readable storage media of Claim 15, wherein the network mediator is configured as a standalone computer server (management mediating device 10 of FIG. 1); 
	wherein the network mediator is configured to directly manage the one or more network devices (the management mediating device 10 is connected to the management object system 30, [0046]);
wherein the device management server is configured as a standalone computer server separate from the network mediator (management system 70 of FIG. 1); 
wherein the device management server is configured to indirectly manage the one or more network devices (performing remote management of the management object system 30 via the management mediating device 10, [0055]); 

wherein the one or more network devices comprise one or more of: a multifunction peripheral device, a printer, a scanner, a fax machine, a workstation, a laptop, a personal computer, a personal digital assistant, or a tablet (The management object system 30 may include a plurality of image processing apparatuses 31 such as a facsimile machine, a copier, and a printer, and a digital composite machine thereof, [0046]).  

Regarding claim 17, Imai teaches the one or more non-transitory computer-readable storage media of Claim 15, wherein a policy, from the one or more policies, comprises one or more of: an identification of a network device, a type of information that is requested from a network device, a type of information that is not to be reported from a network device to the device management server, a time schedule for polling information from a network device, one or more conditions for processing a response received from a network device, a format type of a message to be sent to the device management server, or a format type of instructions to be sent to a network device (One example of the predetermined operation may be an operation in which a counter value of the number of pages printed by the image processing apparatus is read, and the read counter value is output as a response to the command. Another example of the 
wherein the one or more conditions set forth in the policy specify one or more of: a type of information to report to the device management server, a timing for reporting information to the device management server, an aggregation scheme for presenting information to the device management server, or a format of reporting messages to be sent to the device management server (a parameter such as a counter value of the number of printed pages, a command process status (e.g., indicating that the operation specified by the command was normally completed, or that the operation specified by the command was abnormally completed), and so on, [0085]; when the management system communication unit 1 detects a predetermined timing (defined in the connection schedule 4a in the storing unit 4) of making connection to the management system 70, the management system communication unit 1 starts to make connection to the management system 70. Accompanying this connection, the response stored in the storing unit 4 received from the management object system 30 is transferred to the management system 70, [0086]).  


7.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Imai-Watanabe-Khandelwal in view of Ansari et al. (US 2008/0189774).


	Ansari teaches wherein a network mediator application is configured to perform: 
sending an authentication request from a network mediator device to a device management server (at step 701, the gateway’s control channel interface 120h sends and receives a connection request to create a Transmission Control Protocol (TCP) on Transport Layer Security (TLS) connection (i.e. control channel 210) with the presence and networking infrastructure 1106 in the service management center 201, [0121]); and 
upon receiving, from the device management server, a first answer to the authentication request: 
transmitting authentication credentials from the network mediator device to the device management server (the gateway encrypts certain data and sends the 
determining whether a second answer has been received from the device management server (the authentication manager 1124, at step 704, responds to the presence and networking infrastructure 1106 indicating that the gateway device 10 is authenticated. In turn, the presence and networking infrastructure 1106 responds to the gateway 10, [0121]); and 
upon receiving the second answer from the device management server: 
parsing the second answer to determine whether the network mediator device is successfully authenticated to the device management server (the gateway’s control channel interface 120h marks the control channel 210 connection as up and raises a notification event to the service manager 120i, [0121]); and 
in response to determining that the network mediator device is successfully Docket No. 49986-0920 (RSID 1-961)-36-authenticated to the device management server, requesting the one or more policies from the device management server (at step 705, when the user makes an application service request through the gateway device, the service manager 120i sends a service request for application services to the service management center 201, [0123]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to properly authenticate a gateway or mediation 

Regarding claim 11, Imai-Watanabe-Khandelwal do not explicitly disclose the method of Claim 8, further comprising sending an authentication request from the network mediator to the device management server, and upon receiving, from the device management server, a first answer to the authentication request transmitting authentication credentials from the network mediator to the device management server, determining whether a second answer has been received from the device management server, upon receiving the second answer from the device management server, parsing the second answer to determine whether the network mediator is successfully authenticated to the device management server, and in response to determining that the network mediator is successfully Docket No. 49986-0920 (RSID 1-961)-36-authenticated to the device management server, requesting the one or more policies from the device management server.
Ansari teaches sending an authentication request from a network mediator to a device management server (at step 701, the gateway’s control channel interface 120h sends and receives a connection request to create a Transmission Control Protocol (TCP) on Transport Layer Security (TLS) connection (i.e. control channel 210) with the presence and networking infrastructure 1106 in the service management center 201, [0121]); and 

transmitting authentication credentials from the network mediator to the device management server (the gateway encrypts certain data and sends the encrypted data in what is referred to as an authentication request to the service management center 201 across the control channel 210. Through the presence and networking infrastructure 1106 this authentication request is sent to the authentication manager 1124 (step 703), [0121]); 
determining whether a second answer has been received from the device management server (the authentication manager 1124, at step 704, responds to the presence and networking infrastructure 1106 indicating that the gateway device 10 is authenticated. In turn, the presence and networking infrastructure 1106 responds to the gateway 10, [0121]); 
upon receiving the second answer from the device management server: 
parsing the second answer to determine whether the network mediator is successfully authenticated to the device management server (the gateway’s control channel interface 120h marks the control channel 210 connection as up and raises a notification event to the service manager 120i, [0121]); and 
in response to determining that the network mediator is successfully Docket No. 49986-0920 (RSID 1-961)-36-authenticated to the device management server, requesting the one or more policies from the device management server (at step 705, when the user makes an application service request through the gateway 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to properly authenticate a gateway or mediation device in the system/method of Imai-Watanabe-Khandelwal as suggested by Ansari in order to ensure that only authorized devices are able establish connections with a management system. One would be motivated to combine these teachings because it would protect the system from being accessed by unauthorized users and devices.

Regarding claim 18, Imai-Watanabe-Khandelwal do not explicitly disclose the one or more non-transitory computer-readable storage media of Claim 15, storing additional computer instructions which, when executed by the one or more processors, cause the one or more processors to perform sending an authentication request from the network mediator to the device management server, and upon receiving, from the device management server, a first answer to the authentication request transmitting authentication credentials from the network mediator to the device management server, determining whether a second answer has been received from the device management server, and upon receiving the second answer from the device management server, parsing the second answer to determine whether the network mediator is successfully authenticated to the device management server, and in response to determining that the network mediator is successfully Docket No. 49986-0920 (RSID 1-961)-36-authenticated to the device management server, requesting the one or more policies from the device management server.

sending an authentication request from a network mediator to a device management server (at step 701, the gateway’s control channel interface 120h sends and receives a connection request to create a Transmission Control Protocol (TCP) on Transport Layer Security (TLS) connection (i.e. control channel 210) with the presence and networking infrastructure 1106 in the service management center 201, [0121]); and 
upon receiving, from the device management server, a first answer to the authentication request: 
transmitting authentication credentials from the network mediator to the device management server (the gateway encrypts certain data and sends the encrypted data in what is referred to as an authentication request to the service management center 201 across the control channel 210. Through the presence and networking infrastructure 1106 this authentication request is sent to the authentication manager 1124 (step 703), [0121]); 
determining whether a second answer has been received from the device management server (the authentication manager 1124, at step 704, responds to the presence and networking infrastructure 1106 indicating that the gateway device 10 is authenticated. In turn, the presence and networking infrastructure 1106 responds to the gateway 10, [0121]); and 
upon receiving the second answer from the device management server: 

in response to determining that the network mediator is successfully Docket No. 49986-0920 (RSID 1-961)-36-authenticated to the device management server, requesting the one or more policies from the device management server (at step 705, when the user makes an application service request through the gateway device, the service manager 120i sends a service request for application services to the service management center 201, [0123]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to properly authenticate a gateway or mediation device in the system/method of Imai-Watanabe-Khandelwal as suggested by Ansari in order to ensure that only authorized devices are able establish connections with a management system. One would be motivated to combine these teachings because it would protect the system from being accessed by unauthorized users and devices.  


8.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imai-Watanabe-Khandelwal in view of Chakravarthy et al. (US 2013/0036216).


	Chakravarthy teaches wherein a network mediator application is configured to perform: 
receiving, from a network device, one or more Simple Network Messaging Protocol (SNMP) messages (The agent system may include software, hardware, or firmware designed to transmit alerts in response to conditions on the agent system, [0014]; The alerts may take the form of Simple Network Management Protocol (SNMP) traps, [0014]); 
wherein the one or more SNMP messages comprise one or more of: a trap message, an alert, a warning, or a status report (The agent system may have a predefined number of condition triggers which result in the transmission of alerts in the form of SNMP traps, [0014]); 

in response to determining that at least one of the one or more SNMP messages is to be reported to the device management server: generating one or more reporting messages that include at least one of the one or more SNMP messages (an alert from an agent system may be converted into an event with a pre-determined structure, [0021]), and transmitting the one or more reporting messages to the device management server (transmitting the event structure to a management system, such as the management system 202 from FIG. 2, [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize SNMP trap messages in the system/method of Imai-Watanabe-Khandelwal as suggested by Chakravarthy as a way to alert a managing device. One would be motivated to combine these teachings because an SNMP trap message is an efficient way to communicate an instantaneously triggered alarm when an important event happens.

Regarding claim 12, Imai-Watanabe-Khandelwal do not explicitly disclose the method of Claim 8, further comprising receiving, from the network device, one or more Simple 
Chakravarthy teaches receiving, from a network device, one or more Simple Network Messaging Protocol (SNMP) messages (The agent system may include software, hardware, or firmware designed to transmit alerts in response to conditions on the agent system, [0014]; The alerts may take the form of Simple Network Management Protocol (SNMP) traps, [0014]); 
wherein the one or more SNMP messages comprise one or more of: a trap message, an alert, a warning, or a status report (The agent system may have a predefined number of condition triggers which result in the transmission of alerts in the form of SNMP traps, [0014]); 
analyzing the one or more SNMP messages to determine whether to report at least one of the one or more SNMP messages to the device management server (The offload engine 203a may receive the SNMP trap from agent system 201 and call the event generator 203b. The event generator 203b may then parse the SNMP PDU, [0016]; The event generator engine 203 can then determine the number of events 
in response to determining that at least one of the one or more SNMP messages is to be reported to the device management server: generating one or more reporting messages that include at least one of the one or more SNMP messages (an alert from an agent system may be converted into an event with a pre-determined structure, [0021]), and transmitting the one or more reporting messages to the device management server (transmitting the event structure to a management system, such as the management system 202 from FIG. 2, [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize SNMP trap messages in the system/method of Imai-Watanabe-Khandelwal as suggested by Chakravarthy as a way to alert a managing device. One would be motivated to combine these teachings because an SNMP trap message is an efficient way to communicate an instantaneously triggered alarm when an important event happens.

Regarding claim 19, Imai-Watanabe-Khandelwal do not explicitly disclose the one or more non-transitory computer-readable storage media of Claim 15, storing additional computer instructions which, when executed by the one or more processors, cause the one or more processors to perform receiving, from the network device, one or more Simple Network Messaging Protocol (SNMP) messages, wherein the one or more SNMP messages comprise one or more of: a trap message, an alert, a warning, or a status report, analyzing the one or more SNMP messages to determine whether to 
Chakravarthy teaches receiving, from a network device, one or more Simple Network Messaging Protocol (SNMP) messages (The agent system may include software, hardware, or firmware designed to transmit alerts in response to conditions on the agent system, [0014]; The alerts may take the form of Simple Network Management Protocol (SNMP) traps, [0014]); 
wherein the one or more SNMP messages comprise one or more of: a trap message, an alert, a warning, or a status report (The agent system may have a predefined number of condition triggers which result in the transmission of alerts in the form of SNMP traps, [0014]); 
analyzing the one or more SNMP messages to determine whether to report at least one of the one or more SNMP messages to the device management server (The offload engine 203a may receive the SNMP trap from agent system 201 and call the event generator 203b. The event generator 203b may then parse the SNMP PDU, [0016]; The event generator engine 203 can then determine the number of events generated and the time at which they were generated using the cache, and only inject events into the device objects when the constraints were met, [0018]); and 
in response to determining that at least one of the one or more SNMP messages is to be reported to the device management server: generating one or more reporting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize SNMP trap messages in the system/method of Imai-Watanabe-Khandelwal as suggested by Chakravarthy as a way to alert a managing device. One would be motivated to combine these teachings because an SNMP trap message is an efficient way to communicate an instantaneously triggered alarm when an important event happens.  


9.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imai-Watanabe-Khandelwal in view of Mukerji et al. (US 9,106,479).

Regarding claim 6, Imai teaches the network mediator device of Claim 1, wherein the network mediator application is further configured to perform: 
prior to receiving the one or more policies from the device management server, establishing a first communications connection between the network mediator device and the device management server (the management system communication unit 1 activates the HTTP communication function, and makes connection to the management system 70 via the fire wall and the Internet, [0082]); and 

generating and transmitting, from the network mediator device to the device management server, a mediator request for establishing the first communications connection (in order to start the connection between the customer system 60 and the management system 70, since the fire wall exists, it is necessary that the connection start request should be transmitted from the management mediating device 10 to the management system 70, [0053]).
However, Imai-Watanabe-Khandelwal do not explicitly disclose in response to transmitting the mediator request to the device management server, receiving, from the device management server, a server acknowledgment and a server request for establishing the first communications connection, in response to receiving the server acknowledgment and the server request from the device management server, generating and transmitting, to the device management server, a mediator acknowledgment to confirm that the first communications connection has been established, and Docket No. 49986-0920 (RSID 1-961)-37-wherein the first communications connection between the network mediator device and the device management server is a TCP/IP connection.  
Mukerji teaches in response to transmitting a mediator request to a device management server (the SAC sends a SYN packet 510 to the server, column 8 lines 48-49), receiving, from the device management server, a server acknowledgment and a server request for establishing a first communications connection (The server responds by sending a SYN-ACK packet 512, column 8 lines 49-50); 

Docket No. 49986-0920 (RSID 1-961)-37-wherein the first communications connection between the network mediator device and the device management server is a TCP/IP connection (network devices that use the Transmission Control Protocol/Internet Protocol (“TCP/IP”) suite of protocols to communicate with one another, column 3 lines 51-54; it has established a TCP connection as a TCP client with the server 112, column 8 lines 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a TCP handshake in the system/method of Imai-Watanabe-Khandelwal as suggested by Mukerji in order to establish a connection. One would be motivated to combine these teachings because one would recognize this three-way handshake as a way to efficiently establish reliable connections between managing and managed devices.

Regarding claim 13, Imai teaches the method of Claim 8, further comprising: 
prior to receiving the one or more policies from the device management server, establishing a first communications connection between the network mediator and the device management server (the management system communication unit 1 activates the HTTP communication function, and makes connection to the management system 70 via the fire wall and the Internet, [0082]); and 

generating and transmitting, from the network mediator to the device management server, a mediator request for establishing the first communications connection (in order to start the connection between the customer system 60 and the management system 70, since the fire wall exists, it is necessary that the connection start request should be transmitted from the management mediating device 10 to the management system 70, [0053]).
However, Imai-Watanabe-Khandelwal do not explicitly disclose in response to transmitting the mediator request to the device management server, receiving, from the device management server, a server acknowledgment and a server request for establishing the first communications connection, in response to receiving the server acknowledgment and the server request from the device management server, generating and transmitting, to the device management server, a mediator acknowledgment to confirm that the first communications connection has been established, and Docket No. 49986-0920 (RSID 1-961)-37-wherein the first communications connection between the network mediator and the device management server is a TCP/IP connection.  
Mukerji teaches in response to transmitting a mediator request to a device management server (the SAC sends a SYN packet 510 to the server, column 8 lines 48-49), receiving, from the device management server, a server acknowledgment and a server request for establishing a first communications connection (The server responds by sending a SYN-ACK packet 512, column 8 lines 49-50); 

Docket No. 49986-0920 (RSID 1-961)-37-wherein the first communications connection between the network mediator and the device management server is a TCP/IP connection (network devices that use the Transmission Control Protocol/Internet Protocol (“TCP/IP”) suite of protocols to communicate with one another, column 3 lines 51-54; it has established a TCP connection as a TCP client with the server 112, column 8 lines 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a TCP handshake in the system/method of Imai-Watanabe-Khandelwal as suggested by Mukerji in order to establish a connection. One would be motivated to combine these teachings because one would recognize this three-way handshake as a way to efficiently establish reliable connections between managing and managed devices.  

Regarding claim 20, Imai teaches the one or more non-transitory computer-readable storage media of Claim 15, storing additional computer instructions which, when executed by the one or more processors, cause the one or more processors to perform: 
prior to receiving the one or more policies from the device management server, establishing a first communications connection between the network mediator and the device management server (the management system communication unit 1 activates 
wherein establishing the first communications connection with the device management server comprises: 
generating and transmitting, from the network mediator to the device management server, a mediator request for establishing the first communications connection (in order to start the connection between the customer system 60 and the management system 70, since the fire wall exists, it is necessary that the connection start request should be transmitted from the management mediating device 10 to the management system 70, [0053]).
However, Imai-Watanabe-Khandelwal do not explicitly disclose in response to transmitting the mediator request to the device management server, receiving, from the device management server, a server acknowledgment and a server request for establishing the first communications connection, in response to receiving the server acknowledgment and the server request from the device management server, generating and transmitting, to the device management server, a mediator acknowledgment to confirm that the first communications connection has been established, and Docket No. 49986-0920 (RSID 1-961)-37-wherein the first communications connection between the network mediator and the device management server is a TCP/IP connection.  
Mukerji teaches in response to transmitting a mediator request to a device management server (the SAC sends a SYN packet 510 to the server, column 8 lines 48-49), receiving, from the device management server, a server acknowledgment and a 
in response to receiving the server acknowledgment and the server request from the device management server, generating and transmitting, to the device management server, a mediator acknowledgment to confirm that the first communications connection has been established (The SAC then responds by sending an ACK packet 514 to the server, column 8 lines 50-51); and 
Docket No. 49986-0920 (RSID 1-961)-37-wherein the first communications connection between the network mediator and the device management server is a TCP/IP connection (network devices that use the Transmission Control Protocol/Internet Protocol (“TCP/IP”) suite of protocols to communicate with one another, column 3 lines 51-54; it has established a TCP connection as a TCP client with the server 112, column 8 lines 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a TCP handshake in the system/method of Imai-Watanabe-Khandelwal as suggested by Mukerji in order to establish a connection. One would be motivated to combine these teachings because one would recognize this three-way handshake as a way to efficiently establish reliable connections between managing and managed devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Nasu			US 2006/0182042 – management system for controlled a managed device through intermediate devices.

Hozumi		US 2012/0239821 – relay device used for communications between a management device and communication device.

Hozumi		US 2013/0070780 – relay device used for communications between a management device and communication device.

Takazawa		US 2013/0204996 – managing an apparatus using a relay device.

Chen et al. 		US 2014/0228009 – notification responses sent only when certain conditions are satisfied.

Hayashi et al.	US 2015/0067129 – managing devices in a different area and sending notifications to a management apparatus indicating success.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451